Citation Nr: 0407686	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-15 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from September 1961 to April 
1969.  The appellant in this matter is the veteran's son.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.

The Board has determined that additional action is required 
in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the appellant if further action is required on his part. 


REMAND

The Board observes that in the appellant's April 2003 notice 
of disagreement and June 2003 substantive appeal, he 
requested that the Vietnam Veterans of America be appointed 
as his representative.  From the information contained in the 
education folder it is unclear whether VA has appropriately 
addressed this request.  Specifically, the current file does 
not contain an official appointment of representation form 
signed by the appellant and the appeal documents were not 
provided to any representative for consideration in assisting 
the appellant in his appeal.

Furthermore, from the May 2003 statement of the case, the 
evidence considered by the RO in the adjudication of the 
appellant's claim remains unclear.  For instance, from the 
documentation in the record it is unclear as to whether the 
appellant's father is alive or deceased.  (If the veteran's 
father is deceased, then an inferred claim for other 
dependency and indemnity compensation benefits may have been 
raised by the appellant.  Such a claim would be inextricably 
intertwined with the matter now on appeal and must be 
considered by the RO.)

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further action is necessary prior to any appellate 
review.  Accordingly, this case is REMANDED for the 
following:

1.  The education folder should be 
reviewed in order to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations is completed for 
this matter, consistent with all 
governing legal authority.

2.  As necessary, the RO should undertake 
any further action required in response 
to the appellant's request for 
representation by the Vietnam Veterans of 
America.   

3.  When the actions requested above have 
been completed to the extent possible, 
the appellant's claim should be 
readjudicated.  If the benefits sought 
are not granted in their entirety, then 
the appellant and his representative, if 
any, should be furnished with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
specifically discuss the relevant facts 
relied on, as well as all potentially 
applicable laws and regulations and the 
reasons and bases for denial of the 
benefits sought.  Thereafter, the 
appellant and his representative, if any, 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant, however, 
until he is so notified. 

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


